 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD CHARLES BERNIER,III;                     No. 1:18-cv-01131-LJO-SKO
      NADEZHDA USTINENKOV,
12
                         Plaintiffs,
13                                                     ORDER DIRECTING THE CLERK TO
             v.                                        TERMINATE DEFENDANTS CALIFORNIA
14                                                     HIGHWAY PATROL OFFICERS MICHAEL
      CALIFORNIA HIGHWAY PATROL                        WALKER, PABLO LOPEZ, CORDE SPENCE
15    OFFICER MICHAEL WALKER, et al.,                  AND WILLIAM AVILA
16                       Defendants.                   (Doc. 36)
17

18
            On May 14, 2019, the parties filed a Stipulation of Dismissal of Defendants California
19
     Highway Patrol Officers Michael Walker, Pablo Lopez, Corde Spence, and William Avila with
20
     prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 36.)
21
            In relevant part, Rule 41(a)(1)(A) provides as follows:
22
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
23          dismissal before the opposing party serves either an answer or a motion for
24          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
25
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
 1   F.3d 688, 692 (9th Cir. 1997).

 2            Because the parties filed a stipulation of dismissal with prejudice under Rule

 3   41(a)(1)(A)(ii), this case has automatically terminated as to Defendants California Highway Patrol

 4   Officers Michael Walker, Pablo Lopez, Corde Spence, and William Avila. Fed. R. Civ. P.

 5   41(a)(1)(A).    Accordingly, the Clerk of the Court is directed to TERMINATE Defendants

 6   California Highway Patrol Officers Michael Walker, Pablo Lopez, Corde Spence, and William

 7   Avila.

 8            This case shall remain OPEN pending resolution of Plaintiffs’ case against the remaining

 9   defendant.

10
     IT IS SO ORDERED.
11

12   Dated:     May 15, 2019                                     /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
